DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is based on the 16/608,767 application filed 10/25/2019.  Examiner acknowledges the reply filed 07/08/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 4, 10 and, as applicable, all claims depending therefrom are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 1023 as being unpatentable over Sheetz et al (U.S. Pub. 2010/0069743 A1, hereinafter “Sheetz”) in view of Menzel (U.S. Pub. 2013/0109929 A1, hereinafter “Menzel”), further in view of Lahtela et al (“RFID and NFC in healthcare: Safety of hospitals medication care”, 2008, hereinafter “Lahtela”).
Regarding claims 1 and 4, Sheetz discloses an implantable medical device (see Abstract disclosing an access port that is subcutaneously implanted), comprising: 
a catheter lock 540 (Fig. 71) configured to fit over an end portion of a catheter 512 (Fig. 71) over an outlet stem 530 (Fig. 71) extending from a portion of the implantable medical device; and 
one or more unique device identifiers ("UDIs"), e.g., 200 (Fig. 71) embedded in the catheter lock, the one or more UDIs including machine-readable identification data for the implantable medical device (see para [0114] which discloses that radio frequency identification technology may be employed for identification of the access port).
However Sheetz does not disclose that the UDIs comprise a near-field communication (NFC) identification tag.

Further, Lahtela discloses that radiofrequency technology is commonly used in tags to identify various healthcare devices and materials (see section II) and that the technology can be either RFID technology (see section II) or NFC technology (see section III). Further, Lahtela discloses various advantages of NFC technology compared to RFID technology such as improved security and the ability to use a mobile phone as a tag reader instead of a laptop or a PDA (see section IV).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Sheetz so that the one or more UDIs embedded in the catheter lock comprise an NFC tag, since NFC was a well-known alternative to RFID operating on similar radio frequency technology, and a skilled artisan would have predicted that an NFC tag would be a substitute for an RFID tag with a reasonable expectation of success in performing remote sensing within a medical setting. Further, based on the teaching in Lahtela, a skilled artisan would have been motivated to substitute RFID technology for NFC technology at the time of the invention in order to improve the security of the system or to enable the tag to be read by a mobile phone instead of a laptop or a PDA.
Regarding claim 2, Sheetz discloses that the identification data for the implantable medical device is identification data for a port assembly (see para [0114] 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sheetz et al (U.S. Pub. 2010/0069743 A1) in view of Menzel (U.S. Pub. 2013/0109929 A1), further in view of Lahtela et al (“RFID and NFC in healthcare: Safety of hospitals medication care”, 2008), further in view of Ohline et al (U.S. Pat. 8,882,657 B2, hereinafter “Ohline”).
Regarding claim 3, Sheetz in view of Menzel and Lahtela does not appear to disclose that two or more UDIs are embedded in the catheter lock approximately equally spaced around the catheter lock, and each UDI of the two or more UDIs includes the same identification data for the implantable medical device.
Ohline discloses a medical device in which multiple unique device identifiers (UDIs) are placed evenly around a portion of the device; the UDIs may be in the form of magnets 304, 306 spaced evenly circumferentially around the device to provide readable information about the location of the device (see Fig. 21A, 21B and col. 19, lines 10-24; it is understood that the magnets provide the same location information since they are identical in shape and size). 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Sheetz in view of Menzel and Lahtela, so that two or more UDIs are embedded in the catheter lock approximately equally spaced around the catheter lock, and each UDI of the two or more UDIs includes the same identification data for the implantable medical device, as taught in Ohline, so that the rotational position of the . 

Claims 7-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sheetz et al (U.S. Pub. 2010/0069743 A1) in view of Menzel (U.S. Pub. 2013/0109929 A1), further in view of Lahtela et al (“RFID and NFC in healthcare: Safety of hospitals medication care”, 2008), further in view of Birk (U.S. Pub. 2007/0282196 A1, hereinafter “Birk”).
Regarding claims 7, 10 and 11, Sheetz discloses an implantable medical device (see Abstract disclosing an access port that is subcutaneously implanted), comprising: 
a catheter lock 540 (Fig. 71) configured to fit over an end portion of a catheter 512 (Fig. 71) over an outlet stem 530 (Fig. 71) extending from a portion of the implantable medical device; and 
one or more unique device identifiers ("UDIs"), e.g., 200 (Fig. 71) embedded in the catheter lock, the one or more UDIs including machine-readable identification data for the implantable medical device (see para [0114] which discloses that radio frequency identification technology may be employed for identification of the access port).
However Sheetz does not disclose that the UDIs comprise an NFC identification tag.
Menzel discloses a patient monitoring system to identify a tag using RFID technology; however, in alternative embodiments the system may be use other remote sensing technologies such as Bluetooth or NFC (see Abstract and para [0018]; it is 
Further, Lahtela discloses that radiofrequency technology is commonly used in tags to identify various healthcare devices and materials (see section II) and that the technology can be either RFID technology (see section II) or NFC technology (see section III). Further, Lahtela discloses various advantages of NFC technology compared to RFID technology such as improved security and the ability to use a mobile phone as a tag reader instead of a laptop or a PDA (see section IV).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Sheetz so that the one or more UDIs embedded in the catheter lock comprise an NFC tag, since NFC was a well-known alternative to RFID operating on similar radio frequency technology, and a skilled artisan would have predicted that an NFC tag would be a substitute for an RFID tag with a reasonable expectation of success in performing remote sensing within a medical setting. Further, based on the teaching in Lahtela, a skilled artisan would have been motivated to substitute RFID technology for NFC technology at the time of the invention in order to improve the security of the system or to enable the tag to be read by a mobile phone instead of a laptop or a PDA.
Moreover, Birk discloses a medical system with a port that comprises UDI in the form of an radio frequency tag 128/280 (see Figs. 1-2), and a computing device 150/210 (Figs. 1-2) including instructions stored in the memory of the device that are configured to cause the computing device to present the identification data for the implantable medical device to a user on a display screen 154 (Fig. 1) associated with the computing 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Sheetz in view of Menzel and Lahtela to incorporate instructions stored in a memory of a computing device for execution by one or more processors of the computing device configured to cause the computing device to present the identification data (i.e., the data stored in the radiofrequency tag of the modified Sheetz device) for the implantable medical device to a user on a display screen associated with the computing device, as taught in Birk, in order to accurately locate the port (see Birk at para [0010]) using an improved location system that incorporates strength and direction information that is displayed on a graphical user interface (GUI) or other display interface (see Birk at para [0011]). Further, such systems would be useful as identification systems for identifying information about the patient into which the medical device is implanted (see Birk at para [0012] disclosing the radiofrequency tag storing patient-specific data in a tag memory).
Regarding claim 8, Sheetz in view of Menzel, Lahtela and Birk discloses an implantable medical device including a port assembly (see port 510 of Sheetz), and discloses that the identification data for the implantable medical device including identification data for the port assembly is selected from the description of the port 
Regarding claim 9, Sheetz in view of Menzel, Lahtela and Birk discloses that the port includes a power injectable port configured for mechanically assisted pressurized injections to achieve a desired flow rate of injectant through the port assembly (see Sheetz at para [0070] disclosing that the UDI identifies a power injectable port; it is known that such ports are typically configured for pressurized injections to achieve a desired flow rate of injectant, which can be mechanically assisted).
Regarding claim 13, Birk discloses that the instructions are further configured to cause the computing device to accept user input through a user-input mechanism of the computing device for updating or overwriting the identification data for the implantable medical device in each UDI (see Birk at Abstract, paras [0010], [0012] and [0022] disclosing using the locator to send write signals to the radio frequency tag using an input such as a keypad or other I/O component).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Sheetz in view of Menzel and Lahtela in order to provide instructions are further configured to cause the computing device to accept user input through a user-input mechanism of the computing device for updating or overwriting the identification data for the implantable medical device in each UDI, as taught in Birk, in order to provide up-to-date information such as current device or patient data, a physician’s or technician's name or the date (see Birk at para [0046]).
Regarding claim 14, Birk discloses a dedicated UDI reader including memory storing instructions for execution by one or more processors of the UDI reader Abstract, paras [0010], [0012] and [0022] and Fig. 2 illustrating receiver module 238 for reading/writing data using signal 260 and controller/microprocessor 212 carrying out instructions to process input from a display 218 and/or I/O component 220/222).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Sheetz in view of Menzel and Lahtela in order to provide memory storing instructions for execution by one or more processors of the UDI reader configured to cause the UDI reader to read the identification data for the implantable medical device and optionally update or overwrite the identification data for the implantable medical device in each UDI, as taught in Birk, in order to provide up-to-date information such as current device or patient data, a physician’s or technician's name or the date (see Birk at para [0046]).
Regarding claim 15, Birk discloses that the computing device and the UDI reader are each further configured via respective instructions thereof to communicate the identification data for the implantable medical device to the other through a short-range wireless-communication interface (i.e., Birk discloses an RF transmitter/receiver 230 including antenna system 234 and receiver processing module 2338 that sends/receives read/write signal 260). 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Sheetz in view of Menzel and Lahtela, in order to provide the computing device and the UDI reader being configured via respective 
Regarding clam 16, Birk discloses that the instructions are configured for a computing device such as a mobile dedicated system device (i.e., the locator 210 is a dedicated device for performing the functions described in Birk, and is illustrated in Fig. 1 to be small enough to be easily carried by the user from place to place; see also para [0022] disclosing that the locator is handheld). 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Sheetz in view of Menzel and Lahtela so that the instructions are configured for a computing device such as a mobile dedicated system device, as taught in Birk, in order to provide up-to-date information such as current device or patient data, a physician’s or technician's name or the date (see Birk at para [0046]), in a manner that is handheld to allow the user to easily use and transport the locator as may be desired.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Birk (U.S. Pub. 2007/0282196 A1) in view of Sheetz et al (U.S. Pub. 2010/0069743 A1), further in view of Menzel (U.S. Pub. 2013/0109929 A1), further in view of Lahtela et al (“RFID and NFC in healthcare: Safety of hospitals medication care”, 2008).

presenting identification data to a user in one or more graphical user interfaces on a display screen 154/218 (Figs. 1-2) associated with the computing device read from one or more unique device identifiers (UDIs) of a port assembly (i.e., the computing device includes processing modules 238/240/250 that carry out instructions to process data from an radiofrequency tag 280, along with a microprocessor 212 that carries out instructions to display, on the display screen 218, the information processed by the modules 238/240/250; see para [0031], [0035] and [0040]), and
It is noted that Birk does not appear to disclose that the port assembly includes a catheter lock configured to fit over an end portion of a catheter over an outlet stem extending from a housing of a port, the one or more UDIs are embedded in or coupled to the catheter lock, and the one or more UDIs comprise an NFC tag.
Sheetz discloses an implantable medical device (see Abstract disclosing an access port that is subcutaneously implanted), comprising: 
a catheter lock 540 (Fig. 71) configured to fit over an end portion of a catheter 512 (Fig. 71) over an outlet stem 530 (Fig. 71) extending from a portion of the implantable medical device; and 
one or more unique device identifiers ("UDIs"), e.g., 200 (Fig. 71) embedded in the catheter lock, the one or more UDIs including machine-readable identification data for the implantable medical device (see para [0114] which discloses that radio identification of the access port).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Birk, in order to provide a catheter lock configured to fit over an end portion of a catheter over an outlet stem extending from a housing of a port, the one or more UDIs are embedded in or coupled to the catheter lock, as taught in Sheetz, as it would have been a known way to desirably identify an access port subsequent subcutaneous implantation with a reasonable expectation of success (see Sheetz at Abstract and para [0140]).
Further, Birk in view of Sheetz does not disclose that the UDIs comprise an NFC identification tag.
Menzel discloses a patient monitoring system to identify a tag using RFID technology; however, in alternative embodiments the system may be use other remote sensing technologies such as Bluetooth or NFC (see Abstract and para [0018]; it is understood that in order for the system to use NFC as the remote sensing technology, the tag to be sensed would be an NFC tag). 
Further, Lahtela discloses that radiofrequency technology is commonly used in tags to identify various healthcare devices and materials (see section II) and that the technology can be either RFID technology (see section II) or NFC technology (see section III). Further, Lahtela discloses various advantages of NFC technology compared to RFID technology such as improved security and the ability to use a mobile phone as a tag reader instead of a laptop or a PDA (see section IV).

Regarding claim 18, Birk discloses that the instructions are further configured to cause the computing device to accept user input through a user-input mechanism of the computing device for updating or overwriting the identification data for the port assembly in each UDI (see Birk at Abstract, paras [0010], [0012] and [0022] disclosing using the locator to send write signals to the radiofrequency tag using an input such as a keypad or other I/O component).
Regarding claim 20, Birk does not appear to disclose that the port is a power injectable port configured for mechanically assisted pressurized injections to achieve a desired flow rate of injectant through the port assembly.
However, Sheetz discloses that port may be a power injectable port configured for mechanically assisted pressurized injections to achieve a desired flow rate of injectant through the port assembly (see Sheetz at para [0070] disclosing that the UDI identifies a power injectable port; it is known that such ports are typically configured for 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the system of Birk to be a power injectable port configured for mechanically assisted pressurized injections to achieve a desired flow rate of injectant through the port assembly, as such ports were known to be outfitted with UDIs at the time of the invention, as taught in Sheetz, and would have had a reasonable expectation of success in being used with the system of Birk.

Response to Arguments
Applicant’s arguments with respect to the pending claims (see response dated 07/08/2021, hereinafter “Remarks”) have been considered.
The previously applied rejection of claims 4, 10, 12 and 17 under 35 U.S.C. 112(b) has been withdrawn in light of the amendment. However, Examiner notes that a new rejection under 35 U.S.C. 112(b) has been applied based on the amendment.
The previously applied rejection of claims 1 and 2 under 35 U.S.C. 102 has been withdrawn in light of the amendment. However, Examiner notes that a new ground of rejection has been applied to the pending independent claims under 35 U.S.C. 103, incorporating the Menzel and Lahtela references. These rejections were necessitated by the amendment reciting that the one or more UDIs comprise an NFC tag. 
It is noted that the amendment to claim 1 incorporates a limitation from claim 4 (relatedly, the amendment to claims 7 incorporates a similar limitation from 10, and the amendment to claim 17 adds a new limitation similar to claim 10), but the amendment either an RFID tag or an NFC tag. The presently claimed invention now requires that that the one or more UDIs be limited to comprising an NFC tag.
Further, the claim amendments appear to render moot Applicant’s argument that Examiner offered no evidence for the assertion that RFID tags are per se NFC tags (see Remarks, pg. 7, since the claims no longer recite RFID tags). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/10/2021